A. J. WALKER, C. J.
The defendant in attachment delivered notes, payable to himself, to his agent, with instructions to collect them, and to pay over the money on certain debts due by him. Before the money was collected, some of the debts so placed in the hands of the agent for collection wore attached, at the instance of a creditor of the party who jilaced them in the hands of the agent. Sureties who have in the mean time paid off one or more of the debts, to the payment of which the money when collected by the agent was to be appropriated, contest the liability of the debts placed in the agent’s hands to he attached.
The delivery of the notes to ap agent, with instructions to pay the money, when collected, on certain debts, did not transier the right to those notes, either to the creditor whose debt was to be paid with the money when collected, or to a surety upon the debt. There was no transfer whatever. Instructions wore given, which might have been revoked at any time, before the agent acted in pursuance of them. The intention was, that the money, when collected, should bo delivered to the specified creditors ; not that the notes should be transferred. — Mardis v. Shackelford, 6 Ala. 433; Baker v. Moody, 1 ib. 315. The agent had no authority to deli\%. or transfer the notes. When one receives money, fiwbe delivered to another, and that other assents, the right to the money at once vests in the party to whom the delivery was to be made. — Brooks v. Hildreth & Moseley, 22 Ala. 469. But the case here is obviously different. The title to the notes remained in the defendant in attachment, and tlie judgment should have been against the garnishee, in favor of the plaintiffs in attachment.
The judgment is reversed, and the causo remanded.